Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues the flange in Jarrell does not include a projection portion that is inserted into the vacuum chamber. The examiner respectfully disagrees. Below these remarks, as well as in the body of the rejection, the examiner has included an annotated figure from Jarrell. The base is essentially the portion to the left side of the flange, with the projection being on the right side. On the top and bottom there is a projection that delineates the boundary between the two. See the annotated figure below. Up, down, left, right are given with respect to the ordinary page orientation. With respect to the protrusion being inserted into the vacuum chamber, this feature can be seen by ordinary inspection of the figures, specifically figures 1 and 3. In figure 1 the vacuum chamber is shown as 106, the overall flange 205 is inserted, with a small but distinctly noticeable seal being disposed between the protruding/flange like portions of 205. The projection clearly passes this seal and into the chamber 106. In the previous grounds of rejection the examiner relied on figure 10 and paragraph [0095] to explicitly teach the projection being disposed within the vacuum chamber. These portions/teachings are still relevant as context for the current grounds of rejection. [0095] describes the ceramic tube 1006 extending the inner ceramic tube into the vacuum chamber 106. As can be seen in figure 10 there is still a portion of the end piece / flange 205/1005 that extends towards the top of the page with the cone 1006. Using this context with other figures it is readily understandable that this ‘projection portion’ of the flange / end piece itself extends into the vacuum chamber, but that in the embodiment of figure 10 it is further extended with use of the ceramic cone. Strictly speaking though the claims do not require that the projection portion surpass the wall of the vacuum chamber, only that the flange is inserted into the vacuum chamber, which can be accomplished through the opening of the vacuum chamber that the whole element is attached to.
With regards to applicant’s argument that the flange is not a single piece made of metal, this argument is moot as it is not directed to the current grounds of rejection. The current grounds of rejection rely solely on embodiments where the flange / end piece is a single piece, and includes citations that it is made of metal.

    PNG
    media_image1.png
    244
    450
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrell US 20160307744 A1.


Regarding Claim(s) 1, Jarrell teaches: A mass spectrometer comprising: 
an ionization chamber that ionizes a sample; (Jarrell fig. 1; area that surrounds electrospray source and nozzle)
a vacuum chamber into which ions generated in the ionization chamber are introduced; (Jarrell fig. 1; 106)
a partition wall that partitions the ionization chamber from the vacuum chamber; (Jarrell fig. 1; the wall in between the two)
a connection pipe that penetrates the partition wall, and communicatively connects the ionization chamber to the vacuum chamber; (Jarrell figs. 3; 211)
a heating block that is arranged in the ionization chamber, (Jarrell figs. 3; [0059])
and heats the connection pipe by surrounding an outer periphery of the connection pipe; (Jarrell figs. 3; [0059])
and a flange member into which the connection pipe is inserted, (Jarrell figs. 3; 205)
and which abuts on a first end surface of the heating block, (Jarrell figs. 3; 205 abuts 202)
wherein the flange member includes a base portion that abuts on the first end surface of the heating block, and is arranged in the ionization chamber, (Jarrell figs. 3; 205 abuts 202 and is still within the ion chamber from what can be seen in fig. 1)
and a projection portion that projects from the base portion (Jarrell figs. 3; 205 ‘projects’ to the right of the page to the orifice 212)
wherein the flange member is a single piece member, and the flange member is metal (Jarrell figs. 3 and others; [0058]; “…the end piece 205 may be fabricated from stainless steel or from other similarly electrically and thermally conductive and corrosion-resistant materials.” – The figures disclose the flange as a single piece generally and stainless steel is definitely a metal. See the drawing below annotated by the examiner.)
	Note: The examiner is giving citations with the goal of providing the easiest to understand figures, elements, and text descriptions that relate to the claims, but the citations and basis of rejection should be understood to encompass further combinable embodiments and portions of the reference that include corresponding components/configurations. 


    PNG
    media_image1.png
    244
    450
    media_image1.png
    Greyscale



Regarding Claim(s) 2, Jarrell teaches: wherein 19the projection portion is inserted into the vacuum chamber. (Jarrell figs. 1,3; From the multiple figures it can clearly be inferred that the projection portion of the flange is inserted into the vacuum chamber.)

Regarding Claim(s) 3, Jarrell teaches: wherein a tip portion of the projection portion is located near a tip portion of the connection pipe. (Jarrell figs. 1,3; See the annotated drawing above. The projection portion of the flange may be thick, but its furthest extent can be reasonably considered a tip [albeit thick and blunt] and coincides with the pipe.)

Regarding Claim(s) 4, Jarrell teaches: further comprising: a first seal member that is arranged between the base portion and the partition wall. (Jarrell fig. 1; A seal is shown between the flange of the base portion 205 and the wall of the vacuum chamber 106.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell US 20160307744 A1 in view of Nakano US 20100264307 A1.

Regarding Claim(s) 5-6, Jarrell discloses in paragraph [0067] that any ordinary way for sealing the components is ordinary skill in the art, and gives ‘press-fitting’ as an explicit example. However, Jarrell does not adequately teach the claim limitations of:  further comprising: a pressing mechanism that presses a second end surface of the heating block toward the vacuum chamber side.
	further comprising: a second seal member that is arranged between the pressing mechanism and the heating block.
	Nakano teaches: further comprising: a pressing mechanism that presses a second end surface of the heating block toward the vacuum chamber side. (Nakano figs. 3-4, elements 6,7,17,18)
	further comprising: a second seal member that is arranged between the pressing mechanism and the heating block. (Nakano figs. 3-4, element 8)
It would have been obvious to one of ordinary skill in art to utilize the pressing mechanism taught in Nakano for the ‘press-fitting’ mechanism taught in Jarrell for the benefit of providing a fast and efficient means of connecting the components. (Nakano [0019]) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881